Title: To George Washington from Peter Olcott, 11 December 1780
From: Olcott, Peter
To: Washington, George


                        
                            New Hampshire Grants contiguous to Connecticut river
                            Sir
                            Decr 11th 1780
                        

                        We have a frontier on this River of about one hundred miles extent, and lie exposed to incursions from Canada
                            whenever the enemy please—In this situation we have repeatedly made application to Congress—Your Excellency and adjacent
                            States, for assistance not withstanding which, we are now with out any force for defence... We are in a State of Anarchy and
                            must continue so till Congress ascertain which of the United States have right of jurisdiction over us, or whether a New
                            State be admitted on these Grants; which we think is unreasonably postponed; and till that is determined it cannot be
                            expected that we defend ourselves—We are about eighteen or twenty thousand in number, who are in this deplorable
                            situation, and are the only object now remaining on the northern frontier worthy the attention of the Enemy—and without
                            supply of arms, ammunition or military command. They have already begun their devastations among us and we are in
                            continual expectation of total destruction—which will unavoidably take place unless we have speedy relief... The damage they
                            have done in destruction of grain, forage and cattle at Royalton & towns adjacent in october last is more than
                            would have been sufficient to have supported such party one year, as would be necessary for our defence—We have plenty of
                            grain, and imagine there would be no difficulty in procuring a sufficient supply for an Army into Canada, could it be
                            secured before the season admits its transportation—and unless we have assistance soon we have reason to expect the
                            Inhabitants will take the earliest opportunity to transport not only their spare provisions but all their effects to
                            places of better security and we fear will totally abandon the Country, thereby enlarge the frontier so that nearly the
                            whole New England force will be necessary to defend it, and instead of our supporting with provisions a number of
                            inhabitants, in the N. England States equal to our own, they will be obliged to support among themselves the large number
                            of Inhabitants now in this Country.
                        We therefore entreat your Excellency’s immediate attention, and that you will not delay proper measures for
                            our better security; without which we are undone, and a most fatal injury will unavoidably accrue to the American Cause.
                            We are with highest sentiments of duty and esteem Your Excellency’s most obedient & most humble Servants
                        
                            Norwich
                            Peter Olcott Select Man
                            Abel Curtiss T. Clerk
                            Elisha Burton Capt.
                            Joseph Hatch Capt.
                            Hanover
                            Solomon Cushman Capt.
                            John House Committee Man
                            Select Men of Dresden
                            Beza: Woodward
                            Eber Brewster
                            Aaron Storrs
                        
                    